Citation Nr: 1223415	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-16 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for Bells palsy.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected cervical spine degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 2007.

This matter comes before the Board of Veterans Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Offices (RO).  During the pendency of the appeal, the Veteran moved and the RO in Cleveland, Ohio, has jurisdiction of the claim.  

In a June 2007 rating decision, the RO in Winston-Salem denied the Veteran's claim for service connection for Bells palsy.  The Veteran disagreed and perfected an appeal.  In a September 2008 rating decision, the RO in Cleveland denied the Veteran's claim for service connection for tinnitus and a right shoulder disorder.  The Veteran disagreed and perfected an appeal.  In November 2009, the Veteran testified at a hearing at the RO before a local hearing officer.  A transcript of that hearing is included in the Veteran's VA claims folder.  The Veteran withdrew her request for a hearing before a Board member in September 2011.

The issues of service connection for Bells palsy and a right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence in favor of the Veteran's claim for service connection for tinnitus is at least in equipoise; the Veteran credibly reports that she had tinnitus in service that continued thereafter.


CONCLUSION OF LAW

Entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she was exposed to excessive noise during service when she worked at the Oceana Naval Air Station chapel offices which were just a few blocks from the flight line and that she first noticed ringing in her ears during service.  See hearing transcript at page 9.  She seeks service connection for tinnitus.  The Board will briefly address preliminary matters and then render a decision on the issue on appeal.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).

The RO informed the Veteran of how to substantiate a claim for service connection in a July 2008 letter.  The letter also informed the Veteran the steps VA would take to assist her in developing her case.  Because the Board finds that the evidence supports a grant of the claim below, the Board finds that any lack of notice has not prejudiced the Veteran regarding her tinnitus claim.  In addition, the RO has obtained the Veteran's service treatment records and VA medical records.  In addition, the Veteran testified at a hearing at the RO before a local hearing officer.  For those reasons, the Board finds that VA has satisfied its duty to assist the appellant.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  In order to establish service connection or service-connected aggravation for a present disability, there must be (1) evidence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 at 1166-67 (Fed. Cir. 2004).

With regard to element (1), the Veteran contends that she was exposed to excessive noise during service when she worked at the Oceana Naval Air Station chapel offices which were just a few blocks from the flight line and that she first noticed ringing in her ears during service.  See hearing transcript at page 9.  An April 2008 VA audiological consult was conducted and the audiologist noted the Veteran's report that she had frequent short duration right ear high pitch ringing tinnitus since her military exposure to jet engine noise.  A May 2008 treatment record includes an assessment of tinnitus.  Thus, the record includes medical evidence of a current disorder and an in-service incurrence that may be associated with military noise.  Both element (1) and (2) have been met.  

With regard to element (3), the Board observes that where there is evidence of a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection. To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic". When the disease entity is established, there is no requirement of evidentiary showing of continuity. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.

In this case, the Veteran told the VA examiner in April 2008 that she had a ringing in her ears that began during service, and her claim in March 2008, within a year of her discharge, made the same contention.  The Board observes that the Veteran is competent to report such symptoms, and there is no reason to doubt the Veteran's assertions that she noticed tinnitus during service that continued thereafter.  The Veteran's credible statements along with the other evidence of record showing a current diagnosis of tinnitus provide the necessary criteria to grant this claim.  

For the foregoing reasons, all doubt is resolved in the Veteran's favor, and it is at least as likely as not that the Veteran's tinnitus is linked to in-service noise exposure. The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Accordingly service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Reasons for remand

Notice

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

As discussed below, the evidence raises the issue of whether the Veteran's claimed right shoulder disorder is related to her service-connected cervical spine degenerative disc disease.  However, the Veteran has not been notified of how she can substantiate a claim for service connection on a secondary basis.  

Bells palsy

The Veteran received a contractor medical examination in January 2007.  The examiner's report indicates first that the Veteran was diagnosed with Bells palsy, had no current treatment and no functional impairment, and then notes that there is no diagnosis of Bells palsy, but that the condition had resolved.  The Veteran testified in the November 2009 hearing that she still had spasms that last a few seconds and service treatment records show treatment for complaints of pain and numbness and treatment with steroids.  In light of the Veteran's testimony that she currently experiences symptoms, another examination is warranted.

Right shoulder

The Veteran contends that she injured her right shoulder during service on two separate occasions.  First, she contends that her then-husband abused her by putting her head in a headlock and that this injured her neck and right shoulder.  Service treatment records dated December 16, 1999, show that the Veteran was treated at the Camp Lejeune medical clinic for complaints of pain caused by a "domestic altercation."  The Veteran also contends that her shoulder was reinjured or aggravated when she fell on steps in April 2001.  Service treatment records show treatment for such an injury on April 3, 2001.  The Veteran testified that she has a tingling sensation in the right hand.  

VA treatment records show that a VA physical therapist treated her for "brachial neuritis." VA treatment records also include treatment and diagnostic testing for the Veteran's complaints that she has pain that radiates from her service-connected cervical spine down her right arm into her fingers.  See December 2009 EMG results and January 2010 cervical spine MRI results.  A VA physician reported in an April 20, 2010, orthopedic surgery consult that he reviewed that evidence and noted that the Veteran "may benefit from a Neurology consultation," and that an MRI of her right shoulder may be in order.  There is, however, no VA medical examination that has been conducted by a physician who has reviewed the Veteran's VA claims folder, who has provided an opinion whether the Veteran's right arm and right shoulder pain is related to the Veteran's service-connected cervical spine degenerative disc disease or is related to the injuries reported during service.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA must provide a VA medical examination in service connection claims when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  

In this case, there is evidence of a right shoulder problem that causes pain, and there is evidence in the Veteran's service treatment records showing that she suffered injury to her right shoulder during service.  For the reasons discussed above, medical questions concerning the Veteran's right shoulder pain remain unresolved.  Thus, the claim is remanded for a new examination.

On remand, recent VA treatment records dating from May 2010 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).  VA should also specifically obtain a copy of the EMG test results from January 22, 2010.  The Veteran should also be asked to identify any additional records that are relevant to the claims.

Accordingly, the case is REMANDED for the following action:

1.   Provide notice to the Veteran of how to substantiate her claim for service connection of the right shoulder on a secondary basis pursuant to 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 (2011).  

2.  Ensure that all VA medical treatment records pertaining to the Veteran dating from May 2010 are obtained.

Specifically, obtain and associate with the record the results of EMG testing that was accomplished on January 22, 2010.  

3.  Contact the Veteran in writing and request that she identify all treatment providers for her claimed disabilities.  Take reasonable steps to obtain any identified medical records and include such records in the Veteran's VA claims folder.

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After completing steps 1 through 3, schedule the Veteran for a VA examination regarding her Bells palsy.  The examiner should indicate whether she currently has Bell's Palsy and, if not, whether she has residuals thereof or another disorder.  The examiner should also provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that current Bell's Palsy, other disorder, or residuals of Bells palsy are related to the Veteran's active duty service.

The examiner should provide a complete rationale for any opinion provided.

5.  Provide the Veteran with an examination concerning the claim for service connection for a right shoulder disorder.  The examiner should review the claims folder and indicate in the examination report that this was accomplished.  

* The examiner should provide an opinion whether it is at least as likely as not (a probability of 50 percent or greater) that any currently manifested right shoulder disorder is related to the Veteran's active duty service.

* The examiner should also provide an opinion whether it is at least as likely as not that the Veteran's right shoulder disorder is due to or caused by her service-connected cervical spine degenerative disc disease.

* The examiner should also provide an opinion whether it is at least as likely as not that a current right shoulder disability is aggravated by the service-connected cervical spine disorder beyond the natural progress.  

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's right shoulder disability prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected cervical spine disability.

The examiner should provide a complete rationale for each opinion provided.

6.  Ensure the completion of the above steps and complete any other development deemed to be necessary, then readjudicate the Veteran's service-connection claims.  If any of the benefits on appeal remain denied, provide a supplemental statement of the case to the Veteran and her representative and provide a reasonable period for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


